941 A.2d 1260 (2008)
Michael TURNER, Petitioner,
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Petitioner.
No. 174 EM 2007.
Supreme Court of Pennsylvania.
February 7, 2008.

ORDER
PER CURIAM.
AND NOW, this 7th day of February, 2008, the Application Seeking Leave to File Original Process is granted. The Petition for Writ of Mandamus and/or Extraordinary Relief and/or Kings Bench Relief is denied, without prejudice to file a petition for expedited disposition of Petitioner's pending motion with the Philadelphia County Common Pleas Court.